Citation Nr: 0708014	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  02-15 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertensive 
cardiovascular disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision of Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for hypertension and hypertensive 
cardiovascular disease.  In August 2004, the Board remanded 
the claims for additional development.  In September 2006, 
the veteran testified before the Board at a hearing that was 
held at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Additional development is needed prior to further disposition 
of the claims.

First, it appears that additional VA records may be 
outstanding.  In September 2006 testimony before the Board, 
the veteran reported that he had first received treatment for 
hypertension and heart disease at the VA facility in 
Montgomery, Alabama in 1973.  The record reflects that the RO 
attempted to obtain these records in September 2002, but 
received a response that same month indicating that records 
dated from January 1973 to February 1974 were unavailable.  
It is not clear from either the request or the response, 
however, if these records were retired to a storage facility 
and, if so, whether an attempt to obtain these records from 
the appropriate storage facility was made.  As these records 
may have been retired, it appears that there may be other 
applicable VA records that have not been associated with the 
claims folder.  Because VA is on notice that there may be 
additional records that may be applicable to the veteran's 
claims and because these records may be of use in deciding 
the claims, these records are relevant and an additional 
attempt to obtain them should be made.  38 C.F.R. 
§ 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  
The veteran asserts that his hypertensive cardiovascular 
disease and hypertension were incurred in his period of 
active service.  Alternatively, he asserts that his 
hypertensive cardiovascular disease existed prior to his 
entrance into service and was permanently worsened or 
aggravated as a result of his active service.  He 
additionally contends in the alternative that his 
hypertension is related to, or the result of, the in-service 
worsening of any pre-existing cardiovascular disease.

The veteran's service medical records demonstrate that on 
examination in September 1970, prior to his entrance into 
service, he reported a history of chest pain, but denied a 
history of high blood pressure, palpitations, or pounding 
heart.  Physical examination revealed no cardiovascular 
abnormalities.  The examiner determined that the veteran's 
prior history of chest pain had been related to a cold, was 
not considered disabling, and found the veteran was qualified 
for entrance into service.  January 1972 service medical 
records show that the veteran was "still" experiencing 
chest pain that came on sharply and lasted for two to three 
minutes.  He had a slight productive cough and pain in his 
left precordium.  The impression was pleurisy.  March 1972 
service medical records show that the veteran reported to 
sick call with complaints of sharp pain in the left side of 
his chest.  It was noted that the veteran had previously 
complained of left anterior chest pain in December 1970 and 
in January 1972.  The pain was described as not related to 
physical activity, coming on suddenly, non-radiating, non-
pleuritic, and lasting up to one minute in duration.  A chest 
X-ray in January 1971 had revealed mild cardiomegaly.  On 
examination, his lungs were clear to percussion and 
auscultation, and there were no cardiovascular thrills, 
murmurs, or gallops.  All pulses were normal and there was no 
tenderness of his chest.  The impression was chest pain of 
unclear etiology.  In April 1972 the veteran again complained 
of sharp pain associated with pressure and palpitations in 
the left side of his chest that were aggravated by physical 
activity.  Physical examination revealed no significant 
findings, but X-ray examination showed mild cardiomegaly.  
EKG revealed probable left ventricular hypertrophy.  On chest 
X-ray, his cardiac silhouette appeared to be enlarged.  He 
was placed on a limited profile (no strenuous activity) for 
four weeks.  On cardiac consultation in May 1972, however, it 
was determined that his symptoms were not cardiac.  It was 
determined that he did not in fact have left ventricular 
hypertrophy, and that his EKG had revealed a normal variant, 
particularly for a young healthy African American male.  
Approximately one week later, the veteran again complained of 
chest pain.  At that time, it was determined to be chest wall 
pain, and not cardiovascular in nature.  On examination in 
October 1972, prior to separation from service, no 
cardiovascular abnormalities were found.  The veteran's 
service medical records demonstrate several elevated blood 
pressure readings but do not reveal findings or assessments 
of hypertension.

Clinical records dated prior to the veteran's entrance into 
service are unavailable.  Post-service clinical records 
demonstrate that the veteran was diagnosed with hypertension 
at least as early as April 1980, and that he was diagnosed 
with hypertensive cardiovascular disease at least as early as 
March 1999.  Subsequent clinical records show that the 
veteran underwent a quadruple bypass in January 2001.

The veteran underwent VA examination in August 2000, as a 
result of which he was diagnosed with hypertension and 
hypertensive cardiovascular disease.  The examiner, however, 
did not comment as to the etiology of either disorder, 
including as to whether either disorder, if pre-existing his 
service, was aggravated by his period of active service.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2006).  See also 
Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  While the 
veteran in this case has already undergone VA examination, 
because the examiner did not address whether any pre-existing 
cardiovascular disorder was permanently worsened or 
aggravated as a result of his active service, as the veteran 
contends, the Board finds that a remand for an additional 
examination and etiological opinion is in order.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain clinical records from the VA 
Medical Center in Montgomery, Alabama 
dated from January 1973 to February 
1974.  If these records are no longer 
on file, a request should be made to 
the appropriate storage facility.  All 
efforts to obtain VA records should be 
fully documented, and the VA facilities 
must provide a negative response if 
records are not available.

2.  Schedule the veteran for a VA 
cardiovascular examination for the 
purpose of ascertaining whether his 
hypertension and hypertensive 
cardiovascular disease are related to 
his period of active service.  The 
claims folder should be made available 
to and reviewed by the examiner in 
conjunction with the completion of the 
examination report, and the examination 
report should reflect that the claims 
folder was reviewed.  

The examiner should provide an opinion 
as to whether it is as likely as not 
(50 percent probability or greater) 
that the veteran's hypertension and 
hypertensive cardiovascular disease are 
related to his period of active 
service, including the occasions on 
which he was treated for complaints of 
chest pain.  

The examiner additionally should also 
specifically comment as to whether it 
is as likely as not (50 percent 
probability or greater) that any pre-
existing cardiovascular disorders were 
permanently worsened or aggravated as a 
result of the veteran's active service.

3.  Then, readjudicate the veteran's 
claims for service connection for 
hypertension and hypertensive 
cardiovascular disease.  If any 
decision remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case.  Allow the 
appropriate period for response.  The 
case should then be returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



